DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/336,907 has claims 1-20 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    		Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Communication Apparatus and Method for channel control access operation under a multi-user environment.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the following limitation: “A communication apparatus that transmits a frame in which information regarding a transmission waiting period of another terminal is described.” Claim 1, is vague because the claim comprises of a no structural element  that performs a single function (transmits) and therefore lacks one structure to perform one or more functions.   A machine\apparatus 
Claim 13 discloses the following limitation: “A communication apparatus that sets, on a basis of information regarding a transmission waiting period of the communication apparatus described in a received frame, a transmission waiting period after communication processing relating to the received frame is performed.” Claim 13, is vague because the claim comprises of no structural element that performs a plurality of functions (receives and waiting) and therefore lacks one structure to perform one or more functions.   A machine\apparatus claim must comprise a combination of device elements according to MPEP 2106 defines a machine as a concrete thing consisting of parts.
Claim 14 discloses the following limitation: “A communication apparatus that transmits a frame in which information regarding a transmission waiting period of the communication apparatus upon next frame transmission is described.” Claim 14, is vague because the claim comprises of no structural element that performs a single function (transmits) and therefore lacks one structure to perform one or more functions.   A machine\apparatus claim must comprise a combination of device elements according to MPEP 2106 defines a machine as a concrete thing consisting of parts.
Claim 20 discloses the following limitation: “ A communication apparatus that sets, on a basis of information regarding a transmission waiting period upon next frame transmission by a transmission source of a frame described in the received frame a transmission waiting period of the communication apparatus after communication processing relating to the received frame is performed.” Claim 20, is vague because the claim comprises of no structural element that performs a single function (receive) and therefore lacks one structure to perform one or more functions.   A machine\apparatus claim must comprise a combination of device elements according to MPEP 2106 defines a machine as a concrete thing consisting of parts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merlin et al. (Pub. No. US 2016/0198500 A1)
Regarding claims 1 and 12, Merlin discloses a communication apparatus that transmits a frame (See ¶0091, backoff indication enforced by the AP in the polling/triggering frame; the AP may indicate the backoff counter per STA) in which information regarding a transmission waiting period of another terminal is described. (See ¶0091, backoff indication enforced by the AP in the polling/triggering frame; the AP may indicate the backoff counter per STA; interpreted that the AP indicate all sta’s backoff counter in the trigger frame)
Regarding claims 13 and 20, Merlin discloses a communication apparatus that sets, on a basis of information regarding a transmission waiting period of the communication apparatus described in a received frame a transmission waiting period after communication processing relating to the received frame is performed. (interpreted as receiving a waiting period in a frame and then using the waiting period to transmit a frame; See ¶0088, MU-operating STA that is allowed to contend for access to the medium may receive a trigger (e.g., a CTX) from the AP granting an UL MU TXOP while the STA is performing the backoff procedure for transmitting an SU PPDU; See ¶0090, the trigger may indicate one or more backoff parameters for contention based access to the medium)
Claim(s) 14-15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benveniste (Pub. No. US 2005/0047357 A1).
Regarding Claims 14 and 19, Benveniste discloses a communication apparatus that transmits a frame in which information regarding a transmission waiting period of the communication apparatus upon next frame transmission is described. (See ¶0032, The buffers are filled from the EDCF buffers as the backoff timer of downlink frames destined for stations in power saving mode expires; See ¶0036, The AP will schedule the time of downlink frame delivery to the station, notifying the station of this schedule in its TSPEC response. The station must wake up to receive downlink frames according to that schedule; interpreted the first frame has scheduled information when downlink frames are coming and the access point uses the backoff timer to buffer the downlink packets once the timer is expired its transmits the packets.)
Regarding claim 15, Benveniste discloses the communication apparatus operates as an access point (See ¶0036, The AP will schedule the time of downlink frame delivery to the station, notifying the station of this schedule in its TSPEC response. The station must wake up to receive downlink frames according to that schedule) and describes the information regarding the transmission waiting period of the communication apparatus upon the next frame transmission in the frame which notifies a subordinate terminal of allowance of multi user transmission. (See ¶0032, The buffers are filled from the EDCF buffers as the backoff timer of downlink frames destined for stations in power saving mode expires; ;See ¶0036, The AP will schedule the time of downlink frame delivery to the station, notifying the station of this schedule in its TSPEC response. The station must wake up to receive downlink frames according to that schedule; See ¶0038, a power-saving station can transmit uplink transmissions at any time; interpreted that power-saving station can transmit uplink transmission in power saving mode)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Kwon (Pub. No. US 2016/0316472 A1).
Regarding claim 2, Merlin fails to disclose the communication apparatus operates as an access point and describes in the frame which notifies a subordinate terminal of allowance of multi user transmission. the information designating a transmission waiting period of the terminal after the multi user transmission is finished.
(See ¶0057, 2016/0316472 a1; Figure 4, After receiving the probe response frame, the unassociated STA may transition to a sleep state (e.g., power saving mode) until TTT1 (e.g., time T1); interpreted the sleep state is a wait period after receiving probe response)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Merlin to include wait timer for the STA is given after the probe response frame. The motivation to combine is that it allows an AP to efficiently schedule and control an uplink multi-user simultaneous transmission that allows an unassociated STA to participate in the uplink multi-user simultaneous transmission (See ¶0055).
Regarding claim 3, Merlin discloses the communication apparatus transmits the frame in which the information designating to each terminal a transmission waiting period longer than a transmission waiting period in a case where the communication apparatus performs multi user transmission after the multi user transmission is finished, is described. (See ¶0099, If transmission was successful, the contention window may be increased (e.g. doubled) for the transmitted TID, which may provide a longer backoff time for SU transmissions, hence, favoring MU transmissions.)
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Kwon and, further in view of Wu et al. (Pub. No. US 2011/0176627 A1; published on July 21, 2011).
Regarding claim 4, Merlin in view of Kwon fails to disclose the communication apparatus transmits the frame in which the information designating a transmission waiting period different for each terminal is described.
	Wu discloses the communication apparatus transmits the frame in which the information designating a transmission waiting period different for each terminal is described. (20110176627-see 0008, he AP arranges the schedule (time slots), frequency and antenna to transmit data to different stations, i.e. still only one station can link with the AP at one time slot and 0026, AP transmits a multi-user RTS (MU-RTS) and a control frame (CF) to the stations STA1, STA2, wherein the MU-RTS contains addresses for the stations STA1, STA2 in a scheduling list generated by the scheduling process and the CF indicates respective time slots for each station to respond a CTS)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Merlin in view of Kwon to include the each terminal has a different waiting period. The motivation to combine is efficiently have an interference free link between the station and AP (see ¶0008).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Kwon, and further in view of Huang et al. (Pub. No. US 2017/0127447 A1; filed on March 28, 2016, hereinafter Huang).
Claim 5, Merlin in view of Kwon fails to disclose the communication apparatus transmits the frame in which the information designating a transmission waiting period in accordance with a number of times of transmission of the terminal is described.
Huang discloses the communication apparatus transmits the frame in which the information designating a transmission waiting period in accordance with a number of times of transmission of the terminal is described. (See ¶0062, he starting CW size for the NDL during the current time block may be determined at least partly based on a determined number of data transmissions during one or more previous time blocks)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Merlin in view of Kwon to include the waiting period is determined by the number of transmission. The motivation to combine is a CW .
Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Kwon, and further in view of Seok (Pub. No. US 2014/0177616 A1).
Regarding claim 9, Merlin in view of Kwon fails to disclose the communication apparatus transmits the frame in which a category favorable for the multi user transmission and the information designating a transmission waiting period for the terminal after the multi user transmission is finished, are described.
Seok discloses the communication apparatus transmits the frame (See ¶0035, an AP may transmit a frame for STAs associated with a BSS managed by the AP) in which a category favorable for the multi user transmission and the information designating a transmission waiting period for the terminal after the multi user transmission is finished, are described. (See ¶0068, The target indication message 500 may further include a priority rank field 540. The priority rank field may include information for designating an order when respective target STAs exchange a transmission request message/transmission response message with an AP.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Merlin in view of Kwon to include receiving back-off timer based on priority category. The motivation to combine is STAs having a low channel correlation between the AP and the respective STAs participating in transmission may be grouped for the effective use when participating in transmission (See ¶0027).
Regarding claim 10, Merlin in view of Kwon fails to disclose the communication apparatus transmits the frame in which the information designating a transmission waiting period for the terminal in accordance with the category is described.
(See ¶0035, an AP may transmit a frame for STAs associated with a BSS managed by the AP) in which the information designating a transmission waiting period for the terminal in accordance with the category is described. (See ¶0068, The target indication message 500 may further include a priority rank field 540. The priority rank field may include information for designating an order when respective target STAs exchange a transmission request message/transmission response message with an AP.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Merlin in view of Kwon to include receiving back-off timer based on priority category. The motivation to combine is STAs having a low channel correlation between the AP and the respective STAs participating in transmission may be grouped for the effective use when participating in transmission (See ¶0027).
Regarding claim 11, Merlin in view of Kwon fails to discloses in the frame in which a category with higher priority is designated. the information designating a transmission waiting period shorter than a remaining period of a transmission waiting period set in a case where a category with lower priority is designated is described.
Seok discloses in the frame in which a category with higher priority is designated the information designating a transmission waiting period shorter than a remaining period of a transmission waiting period set in a case where a category with lower priority is designated. is described. (See ¶0068, he target indication message 500 may further include a priority rank field 540. The priority rank field may include information for designating an order when respective target STAs exchange a transmission request message/transmission response message with an AP; hat is, an STA having a priority rank of 0 may set its backoff timer to 0 and an STA having a priority rank of 4 may set its backoff timer to 4, and then an order of exchanging the transmission request message/transmission response message may be determined between the STAs; interpreted that high priority has a short period than lower period)
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Benveniste in view of Ji et al. (Pub. No. US 2011/0044303 A1; hereinafter Ji).
Regarding claim 16, Benveniste fails to disclose the communication apparatus describes a predetermined value as the information in a case where a next frame is not transmitted for a while after the frame is transmitted. 
Ji discloses the communication apparatus describes a predetermined value as the information in a case where a next frame is not transmitted for a while after the frame is transmitted. (2011/0044303 A1)- see ¶0040, wireless communication unit 118 may select the back-off period from a contention window of a first size, e.g., four slots, when the wireless area network includes a first number of stations, e.g., four stations; and to select the back-off period from a contention window of a second size, which is greater than the first size, e.g., six slots, when the wireless area network includes a second number of stations, which is greater than the first number, e.g., six stations.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Benveniste to include indicating value used to indicate a size of the contention window in which STA cannot transmit in. The motivation to combine is reduce the chance of such collisions, some wireless communication standards define a "Contention Window" (CW) scheme including a contention period, during which devices that want to transmit will wait, after sensing an open channel, before actually performing a transmission (See ¶0002).
s 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benveniste in view of Park et al. (Pub. No. US 2015/0139209 A1; hereinafter Park).
Regarding claim 17, Benveniste fails to disclose the communication apparatus further describes in the frame, information regarding a transmission waiting period upon retransmission of a frame transmitted by the terminal through the multi user transmission.
Park disclose the communication apparatus further describes in the frame, information regarding a transmission waiting period upon retransmission of a frame transmitted by the terminal through the multi user transmission. (2015/0139209 a1-See ¶0160, information for determining an FILS backoff parameter may include 1) information on the terminal's AC or UP, 2) backoff retry count, 3) packet retransmission count, and 4) latest backoff interval; See ¶0162, backoff procedure based on the FILS backoff parameter information transmitted from the AP)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Benveniste to include the FILS backoff parameter is determined by the retransmission packet. The motivation to combine is prevent collision between STAs through a back-off scheme using the carrier sense multiple access/collision avoidance (CSMA/CA) as its access protocol (See ¶0071).
Regarding claim 18, Benveniste fails to disclose the communication apparatus transmits the frame in which a category favorable for multi user transmission and the information regarding a transmission waiting period upon retransmission in accordance with the category are described.
Park disclose the communication apparatus transmits the frame in which a category favorable for multi user transmission and the information regarding a transmission waiting period upon retransmission in accordance with the category are described. (2015/0139209 a1-See ¶0160, information for determining an FILS backoff parameter may include 1) information on the terminal's AC or UP, 2) backoff retry count, 3) packet retransmission count, and 4) latest backoff interval; See ¶0162, backoff procedure based on the FILS backoff parameter information transmitted from the AP)
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to modify the method and system disclosed by Benveniste to include the FILS backoff parameter is determined by the retransmission packet. The motivation to combine is prevent collision between STAs through a back-off scheme using the carrier sense multiple access/collision avoidance (CSMA/CA) as its access protocol (See ¶0071).
Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yun et al. (Pub. No. US 2006/0045059 A1)- A wireless data transmitting method through wireless network communications using an access point in an infrastructure mode including a contention-free period. The method includes the access point being set up to operate in the contention-free period, a first data frame including channel occupation information of a second data frame in order to occupy a channel when the access point transmits the first data frame to a designated wireless network apparatus, the wireless network apparatus transmitting an acknowledgement frame of the receipt of the first data frame to the access point, and the access point being released from the contention-free period.
Kim et al. (Pub. No. US 2011/0243025 A1)- Provided are space division multiple access for wireless local area network (WLAN), and channel estimation for the same. A frequency division multiple 
Chu et al. (Pub. No. US 2016/0226635 A1)- obtaining (14) exclusive control of a wireless communication medium including sub-channels for a time period by an access point (AP). An allocation of sub-channels to certain client station (STA) for use in time period for OFDMA communication is determined by the AP. A control frame including an identification of the STA, an identification of sub-channels allocated to that STA and an identification of a bandwidth to use for communication with that STA is sent (16) for each of the STA at a beginning of the time period on each of sub-channels by the AP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Tejis Daya/Primary Examiner, Art Unit 2472